Citation Nr: 0110930	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  98-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for chronic 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1993 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1997 rating decision rendered 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On March 13, 2000, the 
Board rendered a decision that, in pertinent part, denied the 
veteran's claim for entitlement to a disability rating in 
excess of 20 percent for service-connected lumbosacral 
strain.  Pursuant to the direction of the Vice Chairman of 
the Board and in accordance with an Order to Vacate issued by 
the Board just prior to the decision herein rendered, that 
part of the March 13, 2000, Board decision which addressed 
the lumbosacral strain issue has been vacated in compliance 
with 38 C.F.R. 20.904 (2000).  

The veteran appeared and testified at a February 2001 video-
conference hearing before the undersigned Board Member.  
During the hearing, the veteran raised a new claim of 
entitlement to service connection for left knee disability.  
This issue is hereby referred to the RO for appropriate 
action.  


REMAND

It appears that certain VA medical records were not 
associated with the claims file at the time of the prior 
Board decision which has been vacated.  In this regard, the 
veteran has submitted copies of a December 1, 1998, radiology 
report and a January 5, 1999, radiology report.  
Additionally, at the February 2001 Board hearing, the veteran 
indicated that he had been under the regular care of a 
physician at the VA Medical Center in Oklahoma City for his 
back, and that he has been visiting this physician for an 
examination every six months to a year.  A review of the 
claims file reveals that the most recent VA examination is 
dated in December 1998, more than two years ago. 

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, in 
part, that VA fulfill some notice requirements and furnish 
assistance to claimants under certain circumstances.  Among 
other things, when such circumstances arise, reasonable 
efforts must be made by VA to obtain VA or private medical 
records, or provide for an examination or medical opinion 
when necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Appropriate action to ensure compliance 
with this new legislation is appropriate. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include appropriate 
steps to obtain any additional pertinent 
VA medical records not already in the 
claims file (including any additional VA 
medical records dated in December 1998 
and January 1999 as well as any records 
of VA treatment since that time).  The RO 
should also ask the veteran to identify 
any private treatment for his lumbosacral 
strain which he has received since 1998.  
Appropriate steps to obtain copies of 
records from all medical care providers 
identified by the veteran should be 
undertaken.  

2.  The veteran should be scheduled for a 
special VA examination to ascertain the 
severity of his service-connected 
lumbosacral spine disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any indicated special 
studies and tests should be accomplished.  
All special test and clinical findings 
should be reported in accordance with 
applicable diagnostic criteria to allow 
for proper evaluation.  Further, any 
evidence of additional functional loss 
due to pain, fatigue, weakened movement 
and incoordination should also be 
reported. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased disability 
rating for lumbosacral strain is 
warranted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to assist the veteran, develop 
the medical record, and to comply with the Veterans Claims 
Assistance Act of 2000.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




